UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1846


RANDER H. HARRIS,

                Plaintiff - Appellant,

          v.

ANN’S HOUSE OF NUTS (FLAGSTONE FOODS),

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:14-cv-00185-F)


Submitted:   December 21, 2015              Decided:   April 4, 2016


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rander H. Harris, Appellant Pro Se.     Aaron Daniel Van Oort,
FAEGRE BAKER DANIELS, LLP, Minneapolis, Minnesota; John Anthony
Zaloom, MOORE & VAN ALLEN, Research Triangle Park, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rander      H.   Harris     appeals       the   district     court’s      order

granting   summary       judgment   to   his    former     employer.      We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     Harris

v. Ann’s House of Nuts, Inc., No. 4:14-cv-00185-F (E.D.N.C. June

24, 2015).      We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in   the   materials

before   this    court    and   argument     would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                         2